DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 09/29/2022, with respect to the rejection(s) of the claim(s) 1, 11 and 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. See rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 11, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200389931 A1 herein Kumar.
Claim 1, Kumar discloses a method (Title) comprising: 
sending, by a wireless device to an access and mobility management function (AMF), of a network, a registration request message (0040, registering with an AMF); and 
receiving, by the wireless device from the AMF, a registration accept message comprising an access traffic steering, switching, and splitting (ATSSS) capability indication of the network (0040, receiving an accept message with ATSSS policy).

Claim 7, Kumar discloses the method of claim 1. Kumar discloses wherein the registration request message comprises session capability information of the wireless device (0015, capabilities of the UE).

Claim 8, Kumar discloses the method of claim 7. Kumar discloses wherein the session capability information of the wireless device comprises a wireless device ATSSS capability indication of the wireless device (0015, ATSSS capabilities of the UE).

Claim 10, Kumar discloses the method of claim 7. Kumar discloses wherein the session capability information comprises multiple access packet data unit (MA-PDU) capability indication of the wireless device (0015).

Claim 11, as analyzed with respect to the limitations as discussed in claim 1. Kumar discloses a wireless device comprising: one or more processors; and memory storing instructions (implied since the disclosed terminal is computing device and hence a processor and memory).

Claim 17, as analyzed with respect to the limitations as discussed in claim 7.
Claim 19, as analyzed with respect to the limitations as discussed in claim 10.

Claim 20, as analyzed with respect to the limitations as discussed in claims 1 and 11. Kumar discloses wherein the AMF comprises: one or more processors and memory storing instructions (Fig. 7: 720, 730).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 9, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of herein US 20200404609 A1 Huang-Fu.
Claim 2, Kumar discloses ATSSS capability of NW and MA-PDU sessions.
Kumar discloses the method of claim 1. Kumar may not explicitly discloses sending, by the wireless device to the AMF and based on the ATSSS capability indication of the network, a packet data unit (PDU) session establishment request message.
Huang-Fu discloses sending, by the wireless device to the AMF and based on the ATSSS capability indication of the network, a packet data unit (PDU) session establishment request message (0028, PDU establishment handled by AMF; Fig. 8: 821-822). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include PDU establishment as taught by Huang-Fu so as to improves the user experience, optimizes the traffic distribution across various accesses (0004).

Claim 3, Kumar discloses ATSSS capability of NW and MA-PDU sessions. Kumar discloses the method of claim 2. 
Kumar may not explicitly disclose wherein the PDU session establishment request message comprises a request for establishment of a multiple access PDU session with the network.
Huang-Fu discloses wherein the PDU session establishment request message comprises a request for establishment of a multiple access PDU session with the network (0042, Fig. 8: 821, MA-PDU establishment; Fig. 10: 1021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include PDU establishment as taught by Huang-Fu so as to improves the user experience, optimizes the traffic distribution across various accesses (0004).

Claim 9, Kumar discloses the method of claim 8. Kumar discloses wherein the wireless device ATSSS capability indication comprises at least one of: a wireless device multipath transmission control protocol (MPTCP) capability indication; and a wireless device access traffic steering switch and splitting low-layer (ATSSS-LL) functionality capability indication.
Huang-Fu discloses wherein the wireless device ATSSS capability indication comprises at least one of: a wireless device multipath transmission control protocol (MPTCP) capability indication; and a wireless device access traffic steering switch and splitting low-layer (ATSSS-LL) functionality capability indication (0039, ATSSS-LL and MPTCP). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include PDU establishment as taught by Huang-Fu so as to improves the user experience, optimizes the traffic distribution across various accesses (0004).

Claim 12, as analyzed with respect to the limitations as discussed in claim 2.
Claim 13, as analyzed with respect to the limitations as discussed in claim 3.
Claim 18, as analyzed with respect to the limitations as discussed in claim 9. 

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Huang-Fu in view of US 20220167446 A1 herein Youn.
Claim 4, Kumar in view of Huang-Fu discloses the method of claim 2.
Huang-Fu discloses PDU establishment for MA-PDU sessions. Kumar in view of Huang-Fu may not explicitly disclose wherein the PDU session establishment request message comprises a wireless device ATSSS capability indication indicating steering functionalities and steering modes supported by the wireless device.
Youn discloses wherein the PDU session establishment request message comprises a wireless device ATSSS capability indication indicating steering functionalities and steering modes supported by the wireless device (0201, MA-PDU establishment utilizing ATSSS capabilities, thus modes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include MA-PDU establishment and operations as taught by Youn so as to provide the user with greater control over operation of MA PDU sessions (0081).

Claim 14, as analyzed with respect to the limitations as discussed in claim 4.

Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Huang-Fu in view of US 20190357294 A1 herein Ha.
Claim 5, Kumar discloses the method of claim 1. Kumar may not explicitly disclose wherein the ATSSS capability indication of the network comprises a multipath transmission control protocol (MPTCP) capability indication of the network.
Ha discloses discloses wherein the ATSSS capability indication of the network comprises a multipath transmission control protocol (MPTCP) capability indication of the network (0074, MPTCP and ATSSS-LL). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include MPTCP as taught by Ha so as to provide the network with greater flexibility in selection of traffic distribution methods (0074).

Claim 6, Kumar discloses the method of claim 1. Kumar may not explicitly disclose wherein the ATSSS capability indication of the network comprises an access traffic steering, switching, and splitting low-layer (ATSSS-LL) functionality capability indication of the network.
Ha discloses wherein the ATSSS capability indication of the network comprises an access traffic steering, switching, and splitting low-layer (ATSSS-LL) functionality capability indication of the network (0074, MPTCP and ATSSS-LL). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include MPTCP as taught by Ha so as to provide the network with greater flexibility in selection of traffic distribution methods (0074).

Claim 15, as analyzed with respect to the limitations as discussed in claim 5.
Claim 16, as analyzed with respect to the limitations as discussed in claim 6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220132454 A1 - A disclosure of the present specification provides a method for managing a PDU session performed by an SMF node. The method may comprise the steps of: determining to release an MA PDU session for at least one access of a 3GPP access and a non-3GPP access; and transmitting a message associated with the release of the PDU session to an AMF node..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468